Title: To James Madison from William Lee, 14 July 1804 (Abstract)
From: Lee, William
To: Madison, James


14 July 1804, Bordeaux. “It having been represented to me that some of my Countrymen in London and Paris ⟨co⟩mment severely on my conduct respecting the Joseph & Phoebe of Castine from Virginia with Tobacco via Cowes the situation of which Vessel I mentioned to you in my respects of the 11th of April I have thought it a duty I owe myself to enclose you copies of my letters on this affair (in which I fear I have done too much) in order to parry those misrepresentations which may reach you.
“It gives me very sensible pain to be obliged to call your attention to what concerns myself but if you knew anything of that system of intrigue and wickedness I have continually to combat with here you would excuse my thus troubling you.”
Adds in a postscript: “Many rumours are circulating this morning of a nature to lead us to suppose that a rupture between this Country & Russia is inevitable. Of this however I suspect you will have better information than can be procured at Bordeaux.”
